UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Strategic Volatility Fund (Class A: RVOAX) (Class I: RVOIX) ANNUAL REPORT December 31, 2012 Ramius Strategic Volatility Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 22 Supplemental Information 23 Expense Example 27 This report is submitted for the general information of the shareholders of the Ramius Strategic Volatility Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management and other information. www.ramiusmutualfunds.com Dear Fellow Shareholder: We are pleased to provide our first annual letter for the Ramius Strategic Volatility Fund (the “Fund”) including an overview of the market environment and commentary on Fund performance. We appreciate your continued support. Overview of Market Environment: October 1, 2012 – December 31, 2012 The fourth quarter was a period where economic activity moved to firmer footing in both the U.S. and China, while in Europe recessionary conditions persisted and pushed into core parts of Europe and Japan’s renewed recession pushed policy makers to snap elections. From an economic perspective the key drivers in the U.S. were across labor, consumer confidence, consumption and housing while export and manufacturing sensitive data remained more tepid. A combination of improved household formation and low debt serviceability costs is supporting house prices and other housing market related data. With respect to a contribution to economic activity the laggard in the U.S. was corporate investment and government spending. The latter is not expected to grow given the fiscal dynamic, including spending cuts facing the U.S., while the absence of corporate spending speaks more to the lack of clarity that corporations feel they have over both the economy and future government policy. An improvement in housing, consumer confidence and capital spending has the potential to improve the velocity of money supply through the economy as opposed to financial assets only, benefiting from ultra-loose monetary conditions. Europe remains the growth concern in the world with recessionary conditions pushing from the periphery to the core over the third quarter as countries like Germany, Sweden and France faced contraction. The headwinds of Europe have become more structural and government indebtedness and persistently high bank leverage versus core equity ratios result in very little credit extension taking place in the real economy. This coupled with ongoing unproductive labor force will keep any growth subdued for the medium term. The fourth quarter did see a significant number of potential tail scenarios pass with somewhat calm. The U.S. presidential race, the change in Chinese leadership, an agreement on the medium term refinance plans for Greece and a partial agreement on tax related issues that form part of the U.S. fiscal cliff drama. Asset class performance was mixed over the quarter as global equities generally moved higher (non-US markets were higher than US markets). Commodities were lower, although they rallied toward the end of the quarter and in credit, all spread products performed strongly given the persistently low level of yields available to investors. Outperformance was dominated by more cyclical markets given the improvement in Chinese growth while in Japan strong equity market performance coincided with Yen weakness as a result of the change in political leadership to the Liberal Democratic Party who promoted aggressive fiscal stimulus and increased non- conventional monetary policy as key mandate objectives. 1 The leadership that the U.S. markets have had for the first half of the year reversed in the second half. In the fourth quarter the U.S. equity markets subdued performance after QE3 announcements suggests that the upside asset class sensitivity to Fed Policy has potentially peaked. Central banks have gone to extreme lengths to reduce market tail risk with additional traditional easing policies from the ECB as well as unconventional policies in the form of OMT (open market transactions) and LTRO (long term refinancing operations) in Europe and QE3 in the U.S, all resulting in governments and banks alike not facing refinancing stress but rather forcing down interest rates to improve debt serviceability and spur increased risk appetite for risky assets and drive the wealth effect higher. Discussion of Fund Performance From October 1, 2012 through December 31, 2012, Class A shares depreciated by -10.2% and -15.1% on a net asset value basis and including the maximum sales load of 5.50%, respectively, and Class I shares depreciated by -10.2%. The Fund outperformed its S&P 500 Mid-term VIX Futures Index benchmark by 7.3% (on a NAV basis) which declined by -17.5% during the fourth quarter. Total annual operating expenses for Class A and Class I are 2.14% and 1.89%, respectively. The Fund and benchmark generated negative performance in the fourth quarter. It was an extremely difficult environment for long volatility strategies due to the overall decline of volatility. The Fund (Class I on a NAV basis) produced 1.3% in October (vs -5.8% for the benchmark), -10.0% in November (vs -10.6% for the benchmark) and -1.5% in December (versus -0.5% for the benchmark). Overall volatility drastically shifted throughout the quarter as volatility (as measured by the SPX VIX Index) rose by 18% in October, declined by 15% in November and increased by 14% in December. The largest detractors of the fund over the quarter were: SGI Vinci Excess Return Index and Dynamic VIX and SPX Dynamic VIX Futures ER Index (as they are both long the mid-term futures and short the short term futures and so as the volatility term structure moved down in a parallel manner, the short exposure did not capture extra roll yield and was not able to offset the losses in the long leg of the trade) and SGI VI Beta 2 Index (as the strategy is long VIX futures that has the lowest carry cost; however as the term structure experienced a secular downward movement, even the least “expensive” position was hurt). We believe the Fund is performing consistent with its expectations given the environment. Long volatility investing serves as an important source of protection against large negative moves in the markets, but as expected, will experience drawdowns during positive equity market environments. As always, we continue to explore more efficient ways to access long volatility. Ramius Alternative Solutions LLC This material is not authorized for use unless accompanied or preceded by a prospectus. 2 Footnotes and disclosures: The views in this letter were as of January 2013 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. An investment in the Fund is subject to risks, and you could lose money on your investment.Additionally, the Fund utilizes investment strategies that are non-traditional and may be highly volatile. Investors should consider purchasing shares of the Fund only as part of an overall diversified portfolio. In particular, the Fund use of swap agreements, a type of derivative, can be highly volatile, illiquid and difficult to manage.Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk, pricing risk and leverage risk. The Fund is also at increased risk from the commodity sector.Exposure to the commodities markets may subject the Fund to greater volatility than investments in traditional securities.Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of factors, including changes in supply and demand relationships, weather, and numerous geopolitical factors.The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position.The Fund is also subject to currency risk as investments in foreign currencies or financial instruments relate to foreign currencies are subject to the risk that those currencies will decline in value relative it the U.S. dollar. VIX Index: VIX is the ticker symbol for the Chicago Board Options Exchange Market Volatility Index, a popular measure of the implied volatility of S&P 500 index options. The VIX Index represents one measure of the market's expectation of stock market volatility over the next 30 day period Beta: Beta can be defined as the part of the return that can be attributed to various market exposures. S&P 500:The Standard and Poor’s 500 Index which is a capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index performance is not indicative of Fund performance.It is not possible to invest directly in an index. This report is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Funds’ risks, objectives, fees and expenses, experience of its management, and other information. The Fund is distributed by IMST Distributors, LLC. 3 Ramius Strategic Volatility Fund FUND PERFORMANCE at December 31, 2012 This graph compares a hypothetical $1,000,000 investment in the Fund’s Class I Shares, made at its inception with a similar investment in the S&P 500 Mid-Term VIX Futures Index.Results include the reinvestment of all dividends and capital gains. The S&P 500 Mid-Term VIX Futures Index measures the return of a daily rolling long position in the fourth, fifth, sixth and seventh month VIX futures contracts. The index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and it is not possible to invest in an index. Total Returns as of December 31, 2012 Share Class 1 Month* Since Inception* (10/1/12) At NAV Class A Class I -1.40% -1.51% -10.18% -10.18% With Maximum Sales Load Class A -6.82% -15.10% S&P 500 Mid-Term VIX Futures Index -0.43% -16.34% * Cumulative Return. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling 1-877-6RAMIUS or by visiting www.ramiusmutualfunds.com. Total Expense Ratios for Class A Shares are 2.14%, and for Class I Shares are 1.89%, which are the amounts stated in the current prospectus dated October 1, 2012. The Fund’s Class A Shares total returns reflect payment of the maximum sales charge of 5.50%.The total returns of individual share classes will differ due to varying expenses between the classes. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 60 days of purchase will be charged 2.00% redemption fee. 4 Ramius Strategic Volatility Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of December 31, 2012 Number of Shares Value SHORT-TERM INVESTMENTS – 94.4% Fidelity Institutional Money Market Fund, 0.14%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $72,994,063) TOTAL INVESTMENTS – 94.4% (Cost $72,994,063) Other Assets in Excess of Liabilities2 – 5.6% TOTAL NET ASSETS – 100.0% $ 1 The rate is the annualized seven-day yield at period end. 2 Includes appreciation (depreciation) on swap contracts. See accompanying Notes to Financial Statements. 5 Ramius Strategic Volatility Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 SWAP CONTRACTS TOTAL RETURN SWAPS Counterparty Reference Index Notional Amount Pay/Receive Total Return on Reference Index Financing Rate2 Maturity Date Premium Paid (Received) Unrealized Appreciation (Depreciation) Barclays BCCFBKAP Index $ Receive % 10/31/2017 $ - $ ) Barclays BCCAC12P Index Receive 10/31/2017 - ) Barclays BEFSDHVP Index Receive 10/23/2017 - ) Barclays BEFSEDHS Index Receive 10/20/2017 - ) Barclays BEFSRCCE Index Receive 10/25/2017 - Barclays BEFSRCERIndex Receive 10/25/2017 - Barclays BEFSRPSCIndex Receive 10/25/2017 - Barclays SPDVIXP Index Receive 10/31/2017 - ) Credit Suisse CSGADLSE Index Receive 10/25/2013 - ) Credit Suisse CSEADVOLIndex Receive 11/5/2013 ) Credit Suisse CSLABMEG Index Receive 1/31/2013 - Credit Suisse CSVIOEUS Index Receive 12/31/2013 - - J.P. Morgan JPVOLEMO Index Receive 6/20/2013 - ) Merrill Lynch MLESDLVS Index Receive 12/20/2013 - Merrill Lynch MLESLSVS Index Receive 12/19/2013 - ) Societe General SGIXVIB2 Index Receive 3 11/5/2013 - ) Societe General SGIXUSGR Index Receive 11/5/2013 - ) Societe General SGMDDHUS Index Receive 11/3/2017 - ) Societe General SGIXVIER Index Receive 11/5/2013 - ) UBS CMLST08 Index Receive 10/26/2017 - ) UBS UBCIV24 Index Receive 4/26/2013 - UBS UBEMACS Index Receive 10/30/2017 - TOTAL SWAPS CONTRACTS $ $ ) 2 Financing rate is based upon predetermined notional amounts. 3 Floating rate of 0.50% plus LIBOR (London InterBank Offered Rate). See accompanying Notes to Financial Statements. 6 Ramius Strategic Volatility Fund SUMMARY OF INVESTMENTS As of December 31, 2012 Security Type/Industry Percent of Total Net Assets Short-Term Investments 94.4% Total Investments 94.4% Other Assets in Excess of Liabilities 5.6% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Ramius Strategic Volatility Fund CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2012 Assets: Investments, at value (cost $72,994,063) $ Segregated cash at Broker Receivables: Premiums paid on open swap contracts Unsettled gain on swap transactions Unrealized appreciation on open swap contracts Fund shares sold Interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Unsettled loss on swap transactions Unrealized depreciation on open swap contracts Fund shares redeemed Advisory fees Distribution Plan - Class A (Note 7) 1 Fund accounting fees Transfer agent fees and expenses Administration fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on swap contracts ) Net unrealized depreciation on swap contracts ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.50%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * On sales of $50,000 or more, the sales charge will be reduced. Class A Shares are subject to a Contingent Deferred Sales Charge (“CDSC”) of 1.00% on any shares sold within 18 months of the date of purchase. See accompanying Notes to Financial Statements. 8 Ramius Strategic Volatility Fund CONSOLIDATED STATEMENT OF OPERATIONS For the Period October 1, 2012* to December 31, 2012 Investment Income: Interest $ Total investment income Expenses: Advisory fees Fund accounting fees Auditing fees Administration fees Offering costs Transfer agent fees and expenses Registration fees Legal fees Miscellaneous Custody fees Trustees' fees and expenses Chief Compliance Officer fees Shareholder reporting fees Insurance fees Distribution fees - Class A (Note 7) 1 Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Loss on Swap Contracts: Net realized loss on swap contracts ) Net change in unrealized appreciation/depreciation on swap contracts ) Net realized and unrealized loss on swap contracts ) Net Decrease in Net Assets from Operations $ ) * Commencement of operations. See accompanying Notes to Financial Statements. 9 Ramius Strategic Volatility Fund CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS For the Period October 1, 2012* to December 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized loss on swap contracts ) Net change in unrealized appreciation/depreciation on swap contracts ) Net decrease in net assets resulting from operations ) Distributions to Shareholders: From net investment income: Class A (2 ) Class I ) Total distributions ) Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A - Class I Cost of shares redeemed: Class A - Class I1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A - Class I Shares redeemed: Class A - Class I ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $6,318. See accompanying Notes to Financial Statements. 10 Ramius Strategic Volatility Fund CONSOLIDATED FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period October 1, 2012* to December 31, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1,2 ) Net realized and unrealized loss on investments ) Total from investment operations ) Less Distributions: From net investment income ) Total distributions ) Net asset value, end of period $ Total return3 )%
